On July 16, 1997, this court suspended respondent, Diane Curry, a.k.a. Diane Marie Curry, for a period of six months, and stayed the suspension on condition that she not be found, in the future, to have violated any of the Disciplinary Rules. The court further ordered respondent to pay board costs in the amount of $744.72 on or before October 14, 1997. The court further ordered that if costs were not paid by that date, interest at the rate of ten percent per annum would accrue as of October 14, 1997, on the balance of unpaid board costs. The court further ordered that if costs were not paid by October 14,1997, respondent could be found in contempt and suspended from the practice of law until such time as costs, including any accrued interest, were paid in-full. On December 4,1997, this court ordered respondent to show cause why she should not be found in contempt for failure to pay board costs. Respondent did not file a response to the show cause order. Upon consideration thereof,
IT IS ORDERED AND ADJUDGED by this court that respondent, Diane Curry, a.k.a. Diane Marie Curry, be and hereby is found in contempt of this court for failure to comply with court’s July 16, 1997 order. It is further ordered that respondent, Diane Curry, a.k.a. Diane Marie Curry, Attorney Registration No. 0023737, last known address in Cleveland, Ohio, be suspended from the practice of law until she is in full compliance with the court’s July 16,1997 order, and costs, including any and all accrued interest, are paid in full.
IT IS FURTHER ORDERED that the respondent, Diane Curry, a.k.a. Diane Marie Curry, immediately cease and desist from the practice of law in any form and is hereby forbidden to appear on behalf of another before any court, judge, commission, board, administrative agency, or other public authority.
IT IS FURTHER ORDERED that respondent is hereby forbidden to counsel or advise or prepare legal instruments for others or in any manner perform such services.
IT IS FURTHER ORDERED that respondent is hereby divested of each, any and all of the rights, privileges, and prerogatives customarily accorded to a member in good standing of the legal profession of Ohio.
IT IS FURTHER ORDERED that respondent surrender her certificate of admission to practice to the Clerk of this court on or before thirty days from the date of this order, and that her name be stricken from the roll of attorneys maintained by this court.
IT IS FURTHER ORDERED that, pursuant to Gov.Bar R. X(3)(G), respondent shall complete one credit hour of continuing legal education for each month, or portion of a month, of the suspension. As part of the total credit hours of continuing legal education required by Gov.Bar R. X(3)(G), respondent shall complete one credit hour of instruction related to professional conduct required by Gov.Bar R. X(3)(A)(1), for each six months, or portion of six months, of the suspension.
IT IS FURTHER ORDERED, sua sponte, by the court, that within ninety days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VHI(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VTII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within ninety days of the notice of such award. IT IS FURTHER ORDERED that respondent shall not be reinstated to the practice of law in Ohio until (1) respondent files a written application with the Clerk of this court requesting that she be purged of contempt and reinstated to the practice of law and -respondent complies with the requirements for reinstatement set forth in the Supreme Court Rules for the Government of the Bar; (2) respondent pays costs in full, including all accrued interest; (3) respondent complies with the Rules for the Government of the Bar of Ohio; (4) respondent complies with this order and all other orders issued by this court; and (5) this court orders that respondent be purged of contempt and reinstated to the practice of law.
*1418IT IS FURTHER ORDERED that on or before thirty days' from the date of this order, respondent shall:
1. Notify all clients being represented in pending matters and any co-counsel of her suspension and her consequent disqualification to act as an attorney after the effective date of this order and, in the absence of co-counsel, also notify the clients to seek legal service elsewhere, calling attention to any urgency in seeking the substitution of another attorney in her place;
2. Regardless of any fees or expenses due respondent, deliver to all clients being represented in pending matters any papers or other property pertaining to the client, or notify the clients or co-counsel, if any, of a suitable time and place where the papers or other property may be obtained, calling attention to any urgency for obtaining such papers or other property;
3. Refund any part of any fees or expenses paid in advance that are unearned or not paid, and account for any trust money or property in the possession or control of respondent;
4. Notify opposing counsel in pending litigation or, in the absence of counsel, the adverse parties of her disqualification to act as an attorney after the effective date of this order, and file a notice of disqualification of respondent with the court or agency before which the litigation is pending for inclusion in the respective file or files;
5. Send all such notices required by this order by certified mail with a return address where communications may thereafter be directed to respondent;
6. File with the Clerk and the Disciplinary Counsel of the Supreme Court an affidavit showing compliance with this order, showing proof of service of notices required herein, and setting forth the address where the affiant may receive communications; and
7. Retain and maintain a record of the various steps taken by respondent pursuant to this order.
IT IS FURTHER ORDERED that respondent shall keep the Clerk, the Cuyahoga County Bar Association, and the Disciplinary Counsel advised of any change "of address where respondent may receive communications.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.